Citation Nr: 0319189	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-08 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
on a direct basis or due to herbicide exposure.  

2.  Entitlement to service connection for heart disease and 
hypertension on a direct basis and as secondary to herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from May 1958 
to November 1962, and from April 1963 to April 1967.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The RO denied the veteran service connection for hypertension 
and heart disease by rating decision dated in June 2002.  The 
veteran was notified of that determination and of his 
appellate rights by a letter dated June 12, 2002.  The 
veteran submitted a notice of disagreement with the denial of 
service connection for hypertension and heart disease in June 
2002, and in response, the RO issued him a statement of the 
case in July 2002.  The veteran's substantive appeal received 
in November 2002 did not address the issue of service 
connection for heart disease and hypertension.  However, this 
issue was addressed by the RO in a March 2003 supplemental 
statement of the case, and the veteran's representative has 
argued the issue in a May 2003 statement.  This statement was 
received within the one-year period from the June 2002 notice 
of the denial.  

Appellate review will be initiated by a notice of 
disagreement, and completed by a substantive appeal after the 
statement of the case is furnished. 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2002).  A substantive appeal 
must be filed within 60 days from the date that the [RO] 
mails the statement of the case to the appellant, or within 
the remainder of the one year period from the date of mailing 
of the notification of the determination being appealed, 
whichever is later. See 38 C.F.R. § 20.302(b) (West 2002).  A 
substantive appeal must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
VA records have been transferred to another VA office.  See 
38 C.F.R. § 20.300 (2002).  A substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the agency of original jurisdiction in reaching the 
determination being appealed.  The Board may address 
questions pertaining to its jurisdictional authority to 
review a particular issue, including, but not limited to, 
determining whether a substantive appeal is adequate and 
timely.  See 38 C.F.R. § 20.101(d) (2002).  The Board finds 
that this issue has been appealed within the required time 
frame and will be addressed in this decision.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was not stationed in Vietnam during his 
military service, and it has not been shown that he was 
exposed to herbicides during service.   

3.  The veteran was not treated during service for diabetes 
mellitus, a heart disability or hypertension.   

4.  The veteran's diabetes mellitus, heart disability and 
hypertension were not manifested until many years after 
military service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2002).

2.  A heart disability and hypertension were not incurred in 
or aggravated by service, nor may either disability be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case and subsequent supplemental statements of the case 
of the evidence necessary to substantiate his claims.  The RO 
has secured medical records and the veteran has been examined 
in conjunction with these claims.  The veteran was 
specifically advised of which evidence, if any, should be 
obtained by the claimant and which evidence, if any, would be 
retrieved by the Secretary in an April 2002 letter from the 
RO.  No further assistance in this regard appears to be 
warranted.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fullfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claims.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claims.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West 2002).  No 
further development is required in order to comply with VA's 
duty to assist.



Laws and Regulations

The appellant asserts that he has diabetes mellitus related 
to service, to include related to exposure to herbicide 
agents during service.  He also argues that he has a heart 
disorder and hypertension due to service exposure to 
herbicides as well as due to diabetes mellitus, which he 
argues was incurred due to herbicide exposure during service.  
The veteran contends that, while he was not in Vietnam, he 
was an aircraft mechanic in Japan and the Philippines, and 
that he serviced aircraft that were carrying Agent Orange and 
other herbicides.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.304, 3.307, 3.309 (2002).

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and a chronic disease such as diabetes or a 
cardiovascular disability becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

A claimant who, during active service, served in the Republic 
of Vietnam during the Vietnam era, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during that service.  See 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
Law No. 107-103, 115 Stat. 976 (Dec. 27, 2001) (codified as 
amended at 38 U.S.C.A. § 1116(f)).

The "Vietnam era" for these purposes is the period beginning 
on January 9, 1962, and ending on May 7, 1975, in the case of 
a veteran who served in the Republic of Vietnam during that 
period.  Id., (codified at 38 U.S.C.A. § 1116(a)(1).  An 
"herbicide agent" is a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Id., (codified 
as amended at 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(i)).

The diseases for which service connection may be presumed 
based on exposure to an herbicide in Vietnam during the 
Vietnam era are listed at 38 C.F.R. § 3.309(e) . They are 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue 
sarcoma" includes the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  Type 2 diabetes was recently added to this 
list.  The term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a).

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined a presumption of 
service connection is warranted.  61 Fed. Reg. 41,446 (1996); 
59 Fed. Reg. 341-46 (1994).  The appellant is not precluded, 
though, from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).

Evidence

The appellant's service personnel records show that the 
veteran did not serve in Vietnam.  The record shows that he 
was stationed in Japan and the Philippines, and that his MOS 
was aircraft mechanic.  Thus, the record does not show that 
the veteran had qualifying Vietnam service that would permit 
VA to presume he had been exposed to herbicide agents during 
service.  

As the appellant is not precluded from establishing service 
connection with proof of actual direct causation, see Combee, 
34 F.3d at 1041-42, service connection may alternatively be 
established through medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet App. 341, 346 (1999).  

The veteran's service medical records show no complaint, 
diagnosis or treatment for diabetes mellitus, a heart 
disorder or hypertension.  His separation examination report 
from his second period of service reflects no pertinent 
abnormality.  

On VA examination in October 1990, the veteran's blood 
pressure was 148/90.  The examiner noted that the general 
medical examination was within normal limits.  

VA treatment records show that in March 2000, the veteran 
gave a history of hypertension and diabetes mellitus.  It was 
noted that he was taking Lisinopril.  Diabetes mellitus was 
diagnosed.  VA outpatient treatment records show that in 
March 2001, the veteran reported being treated for 
hypertension beginning 10 years prior, and for diabetes for 4 
to 6 years.  His blood pressure was 152/84.  

On VA examination in May 2002, the veteran stated that he was 
diagnosed with diabetes at age 57.  It was noted that he was 
currently 61 years old.  He reported having had a heart 
attack approximately six years prior and that two years prior 
to that he had hypertension.  The diagnosis was, diabetes 
mellitus.  The examiner stated that it was more likely than 
not that the veteran's hypertension was, in part due to his 
diabetes, and that this was a contributing factor along with 
diabetes.  It was also noted that the veteran had had 
diabetes for approximately four years.  

Discussion

While the record includes findings of current medical 
evidence showing that the veteran has diabetes mellitus and 
hypertension, there is no showing of any inservice treatment 
for either disability.  In addition, there is nothing to show 
that the veteran was exposed to herbicides in service that 
could have caused his current disorders.  The only evidence 
indicating that the veteran's diabetes mellitus and 
hypertension are related to service consists of the 
statements made by the appellant.  As a layperson, the 
appellant is not competent to provide evidence concerning 
medical matters such as a diagnosis, or to relate a disorder 
to a given cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  His statements are not, therefore, probative in 
this matter.  

There is no competent credible evidence of record which 
establishes that the veteran is entitled to the presumption 
of service connection.  His military personnel records do not 
reflect any service in Vietnam whatsoever.  Therefore, the 
Board may not presume that the veteran was exposed to Agent 
Orange or any other herbicide. Further, neither is there any 
direct evidence that the veteran was exposed to an herbicide, 
or that his diabetes mellitus or heart disease and 
hypertension are otherwise related to his military service.  
There is nothing in the veteran's SMRs which indicate that 
either disability either was manifested or was diagnosed 
during his active service.  The veteran's retirement physical 
examination reflects that the clinical evaluation of all 
areas were normal.  Diagnoses for the disabilities are not 
indicated until many years after service discharge.  

The Board notes that the veteran has argued that his 
hypertension is due to his diabetes mellitus which, he 
further argues, is due to his military service.  Since 
diabetes mellitus has not been found to be a service-
connected disability, this contention has no merit.  

Accordingly, the preponderance of the evidence is against the 
veteran's claims.  The evidence is not in equipoise; 
therefore, the veteran is not entitled to the benefit of the 
doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Board finds that the veteran's disabilities were not incurred 
in, caused or aggravated by, his military service.  Further, 
the Board finds that neither may the veteran's disabilities 
be presumed to have been caused by, or related to, his 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2002).


ORDER

Service connection for diabetes mellitus on a direct basis or 
due to herbicide exposure is denied.  

Service connection for heart disease and hypertension on a 
direct basis and as secondary to herbicide exposure is 
denied.  


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 



